Name: 2005/150/EC, Euratom: Council Decision of 18 January 2005 concerning the conditions and arrangements governing the submission and processing of applications for appointment as a judge of the European Union Civil Service Tribunal
 Type: Decision
 Subject Matter: organisation of the legal system;  EU institutions and European civil service
 Date Published: 2006-06-13; 2005-02-23

 23.2.2005 EN Official Journal of the European Union L 50/7 COUNCIL DECISION of 18 January 2005 concerning the conditions and arrangements governing the submission and processing of applications for appointment as a judge of the European Union Civil Service Tribunal (2005/150/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Protocol on the Statute of the Court of Justice, as amended by Council Decision 2004/752/EC, Euratom of 2 November 2004 establishing the European Union Civil Service Tribunal (1), and in particular Article 3(2) of Annex I thereto, Having regard to the recommendation of the Court of Justice of 2 December 2004, Whereas: (1) Decision 2004/752/EC, Euratom established the European Union Civil Service Tribunal and amended the Protocol on the Statute of the Court of Justice. (2) Article 3(2) of Annex I to the Protocol on the Statute of the Court of Justice provides that the Council is to determine the conditions and arrangements governing the submission and processing of applications for appointment as a judge of the European Union Civil Service Tribunal. This provision should be applied, HAS DECIDED AS FOLLOWS: Article 1 The conditions and arrangements governing the submission and processing of applications for appointment as a judge of the European Union Civil Service Tribunal shall be established as provided for in the Annex to this Decision. Article 2 The Secretary-General of the Council shall be responsible for publishing and adequately circulating the notices of vacancy for posts as members of the European Union Civil Service Tribunal. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 18 January 2005. For the Council The President J.-C. JUNCKER (1) OJ L 333, 9.11.2004, p. 7. ANNEX Public call for applications for the appointment of judges of the European Civil Service Tribunal 1. Article 225a of the EC Treaty and Article 140b of the EAEC Treaty empower the Council to create judicial panels to hear and determine at first instance certain classes of action or proceeding brought in specific areas. Pursuant to those provisions of the Treaties, the Council decided, by Decision 2004/752/EC, Euratom of 2 November 2004 (1), to establish the European Union Civil Service Tribunal. The Tribunal, which is to be attached to the Court of First Instance of the European Communities and to have its headquarters at the Court of First Instance, will have jurisdiction at first instance in disputes between the Communities and their servants referred to in Article 236 of the EC Treaty and Article 152 of the EAEC Treaty, including disputes between all bodies or agencies and their servants in respect of which jurisdiction is conferred on the Court of Justice. 2. The Civil Service Tribunal will consist of seven judges, from among whom the president is to be chosen. The judges are to be appointed for a period of six years which may be renewed. The judges will be appointed by the Council acting unanimously, after consulting the committee of seven persons chosen from among former members of the Court of Justice and the Court of First Instance and lawyers of recognised competence. The committee will give its opinion on the candidates suitability to perform the duties of judge at the Civil Service Tribunal. The committee will append to its opinion a list of the candidates having the most suitable high-level experience. The list is to contain the names of at least twice as many candidates as there are judges to be appointed. 3. The terms of office and the general conditions for the performance of the duties of judge are determined by Article 5 of Annex I to the Protocol on the Statute of the Court of Justice, as amended by Decision 2004/752/EC, Euratom. The judges remuneration, pensions and allowances are to be fixed by Council Regulation (EC, Euratom) No 202/2005 of 18 January 2005 amending Regulations No 422/67/EEC, and No 5/67/Euratom determining the emoluments of the President and Members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance (2). 4. A call is hereby made for applications with a view to the appointment of seven judges. 5. It is apparent from Articles 225a of the EC Treaty and 140b of the EAEC Treaty, read in conjunction with Article 3 of Annex I to the Protocol on the Statute of the Court of Justice, as amended by Decision 2004/752/EC, Euratom, that candidates for the duties of judge must satisfy the following conditions:  they must be persons whose independence is beyond doubt,  they must possess the ability required for appointment to judicial office,  they must be citizens of the Union. Candidates attention is drawn to the fact that, in addition to those minimum conditions, the abovementioned committee will be prompted to take into particular consideration candidates ability to work within a collegiate structure in a multinational, multilingual environment, and also the nature, extent and duration of their experience suitable for the duties to be performed. 6. Applications must be accompanied by a curriculum vitÃ ¦ and letter setting out reasons supporting the application, and also photocopies of supporting documents. Applications are to be sent to the following address: General Secretariat of the Council of the European Union  Call for applications for the Civil Service Tribunal Applications are to be sent by registered letter only, by ¦ at the latest (the post-mark serving as proof). (1) OJ L 333, 9.11.2004, p. 7. (2) OJ L 33, 5.2.2005, p. 1.